Title: To Thomas Jefferson from Louis Philippe Gallot de Lormerie, on or before 14 April 1803
From: Lormerie, Louis Philippe Gallot de
To: Jefferson, Thomas


          
            Monsieur Le President
                     
            Washington City avril 1803. [on or before 14 Apr.]
          
          Lorsque la Voix du Peuple des Etats unis vous a apellé au Poste Eminent de premier Magistrat de ce Vaste Empire, J’ai Eu Lhonneur de vous Ecrire pour vous féliçiter sur cet Evénement important. N’aÿant eté depuis honoré d’aucune réponse de Votre part j’ignore si ce Silence a Eté Causé par vos nombreuses Occupations, ou parceque quelqun vous auroit indisposé contre moi; car en toute autre occasion, même depuis que je suis dans ces Etats vous m’avés toujours favorisé de Réponses a mes Lettres. quoi qu’il en soit cette incertitude m’a privé de L’honneur d’aller vous Presenter ici mon Respect avant d’avoir celui de vous en prevenir. Jose dire avoir Eté assés heureux pour conserver L Estime de ceux qui m’ont bien connu, notamment des hommes d’Etat qui reprèsentent en ce Paÿs la Nation française. M. Pichon, m’a fait Lhonneur de me Visiter deux fois pendant mon court sèjour en cette Ville et de me reçevoir et inviter chés lui plusieurs fois. M. De L Etombe qui l’a precèdé m’a Ecrit de france il ÿ a quelque tems une Lettre pleine de témoignâges d’Estime et d’attachement. (Lettre que j’ai ici dans mon Portefeuille.) Ces Preuves sont suffisantes pour me Justifier a vos ÿeux si la Calomnie qui n’Epargne pas même les hommes les plus respectables m’a attaqué.
          Les circonstances ne m’aÿant pas permis de tirer Encor aucun Parti ni même d’aller voir les terres que j’ai achetées en votre presençe et par votre intervention a Paris En 1787 et paÿees au C. Blackden; aÿant en outre Perdu 12 Mil dollars Environ avec la maison Swannwick a Phila. Je me suis dècidé a tirer parti d’objets que mon Goût pour les arts me rendoient Agréables mais qui dans une situation mèdiocre ne me conviennent plus. Jai donc importé dans cette ville comme le siège du Gouvernement le Centre de L’instruction publique quinz pieces de Tapesseries donc 10 au moins sont tres dignes de L’attention d’un amateur Eclairé tel que vous. Jaÿ Lhonneur de vous en remettre une notice Cy Jointe.
          Les sujects historiques surtout peuvent orner une Gallerie des Arts, Bibliotheque &c ou Appartements. Elles conviendroient aussi comme Modèles pour une Ecole Gratuite de Dessin etant de la Composition du Celebre Le Brun et trés bien Executées d’après les tableaux de sa Main.
          Les Paÿsâges du fameux Boucher sont tres Agréables et ces Piéces en Genèral sont d’une si belle Exècution que M. La Trobe, (bon juge) en a Eté Etonne et m’a dit, (de lui même) qu’il vous en feroit part.
          Je prens la Liberté de vous inviter pour en bien Juger a venir les voir ètant plaçées, et ce seroit ajouter beaucoup a la faveur que vous me ferés si vous le pouvés convenablement aujourdhui ou deman, aÿant attendu Longtems votre Arrivée icÿ, et si vous avés la Bonte de me faire savoir L’heure qui vous sera Agrèable, Persuadé qu’elles vous conviendront tres probablement soit pour vous, soit pour une institution publique. Jaÿ Lhonneur dEtre avec un sincère et profond Respect Monsieur le President Votre tres humble et tres Devoué Serviteur
          
            Lormerie
          
          
            P.S J’ai appris depuis peu avec beaucoup de peine que M. De la faÿette auquel je dois Lhonneur de votre connoissançe, s’est cassé la cuisse cet hiver En sortant de Chés le Ministre de la Marine a Paris.
            
            Notiçe des Piéces historiques de la Composition du Celebre Le Brun et des Paÿsâges du fameux Boucher et autres des premières Manufactures de françe. Savoir
            
            
              
                quatre Pièçes histoire du Général Romain Scipio, nommé L’Africain, par le celébre Le Brun Ensemble
                £ 450–
              
              
                quatre Paÿsâges superbes representant plusieurs amusemens de la campagne et parties des maisons de plaisances, roÿales des Environs de paris par le même Ensble
                350–
              
              
                3 idem par le fameux Boucher Ensemble
                250–
              
              
                4 Piéces de LEcriture ançien & nouveau Testament Evaluées au plus bas prix (ainsi que les autres) a 40–35. 35.–25.)
                135.–
              
            
              At Stelle’s hôtel Capitol’s hill.
            
            N:B Ces Pieces Peuvent orner une Galerie des arts, une Bibliothéque, des appartemens, un Lieu de repos dans un Parc &c comme en Angleterre.
            2° elles peuvent procurer avec avantage La Rançon de plusieurs infortunès hommes de mer américains a Tripoli tunis et Alger ou les chefs Estiment a grand Prix ces ouvrâges de manufactures françaises que nos missionnaires rèdempteurs presentoient toujours avec avantage pour La Liberte des malheureux Captifs de toutes nations.
          
         
          Editors’ Translation
          
            
              Mister President,
              Washington, [on or before 14] April 1803
            
            When the voice of the people of the United States called you to the eminent position of first magistrate of this vast empire, I had the honor of writing to congratulate you on this important event. Not having been honored by a response from you, I do not know whether this silence was caused by your numerous occupations or because someone set you against me, since on all other occasions, even since I have been in the United States, you have always favored my letters with replies. Whatever the cause, this uncertainty has prevented me from having the honor of informing you in advance and presenting my respects to you in person. I dare say that I have been fortunate in maintaining the esteem of those who know me well, especially the statesmen who represent the French nation in this country. Mr. Pichon did me the honor of visiting twice during my short stay in this city and of hosting me several times at his house. Mr. Létombe, who preceded him, sent me a letter from France a while ago, with warm expressions of esteem and attachment. (I have the letter here in my portfolio.) These signs are sufficient to justify me in your eyes, if I have been attacked by the calumny that does not even spare good men.
            Circumstances did not allow me to benefit from, or even to go and see, the land I purchased from Col. Blackden in Paris in 1787 in your presence and through your intervention. Having lost some twelve thousand dollars on the Swanwick house in Philadelphia, I decided to take advantage of objects that please my taste for the arts but no longer befit my modest situation. I therefore brought to Washington, as the government seat and center of public education, fifteen tapestries. At least ten of them merit the attention of an enlightened connoisseur like yourself. I have the honor of sending you the enclosed notice.
            The historical motifs in particular could adorn an art gallery, a library, or a home. Since they were designed by the famous Le Brun and were very well executed from his original paintings, they would also be suitable as models in a public drawing school.
            The landscapes by the famous Boucher are beautiful, and the tapestries are so well made that Mr. Latrobe (a good judge) was stunned and said (of his own initiative) that he would tell you so.
            I take the liberty of inviting you to see them hung so you can judge for yourself. It would add much to the favor you would do me if you could come today or tomorrow, since I have been waiting a long time for your arrival. Would you be kind enough to let me know the time that is best for you? I am convinced they will suit you, either for yourself or for a public institution.
            With deep and sincere respect, I have the honor, Mister President, of being your very humble and devoted servant.
            
              Lormerie
            
            
              P.S. I recently learned, with much distress, that M. de Lafayette, to whom I owe the honor of meeting you, broke his hip this winter coming out of the home of the minister of the navy in Paris.
              
              Notice of historical works by the eminent Le Brun and of landscapes by the famous Boucher and others by the foremost manufactories in France. To wit:
              
              
                
                  Four historic scenes depicting the Roman general Scipio, called “the African,” by the famous Le Brun.  The set:
                  £ 450.00
                
                
                  Four superb landscapes representing various country pastimes and pleasures at the royal country houses around Paris, by the same artist.  The set:
                  350.00
                
                
                  Three more similar landscapes by the famous Boucher. The set:
                  250.00
                
                
                  Four biblical scenes from the Old and New Testaments, which (like the others) have been appraised at the lowest rate. 40; 35; 35; 25.
                  135.00
                
              
              At Stelle’s Hotel, Capitol Hill
              
              N.B. These works can decorate an art gallery, library, home, or a country manor, etc., as in England.
              2. They can also be useful in providing ransom for several ill-fated American sailors in Tripoli, Tunis, and Algiers, whose leaders prize these works from French ateliers. Our missionaries always offered them, with success, to free miserable captives from all nations.
            
          
        